ANDERSON, J.
— The witness Fischel was the owner of the diamond stnd, and urns familiar with it, and did not have to be an expert in order to testify as to the value. — So. R. R. v. Morris, 143 Ala. 628, 42 South. 17. Moreover, if the rule was otherwise, the witness answered that he knew the value of diamonds, and a witness need not always be a’dealer in diamonds in order to know the value of same. The tidal court did not err in refusing to exclude the evidence of this witness as to the value of the diamond stud.
The witness Fischel testified that the woman who helped rob him had long hair, and one of defendant’s witnesses testified that the woman she saw running from Fischel had bushy hair. On the trial the defendant appeared to have short, Dappy hair, and which created a discrepancy in the testimony as to her description ; and it ivas clearly permissible for the state to ascertain if she habitually wore a-wig, and to prove that she owned, one, or that one Avas found in her house shortly after the commission of the crime.
This was clearly a case for the jury, and the trial court properly refused the general charge, requested by the defendant.
We have examined the other charges refused to the defendant, and they were either bad or sufficiently duplicated by the given charges.
The judgment of the criminal court is affirmed.
Affirmed.
Simpson, McClellan, and Mayfield, JJ., concur.